DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display panel comprising: a base substrate; a pixel on the base substrate and comprising a thin film transistor and a display element which is connected to the thin film transistor; and a signal line connected to the pixel, wherein the signal line comprises: a lower layer comprising a conductive material; and an upper layer comprising a conductive material, wherein the lower layer comprises: a first layer on the base substrate; a second layer on the first layer; and a third layer disposed between the second layer and the upper layer, the upper layer has an etch selectivity in a range equal to or greater than about 0.5 and equal to or smaller than about 3 with respect to the lower layer, and the upper layer has a light reflectance lower than the second layer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Shin et al (U.S. PGPub No. 2018/0069128) teaches a display panel (Fig 2, 10) comprising: a base substrate (110); a pixel (Fig 1, R,G,B) on the base substrate and comprising a thin film transistor (Fig 1, para 0092) and a display element (191) which is connected to the thin film transistor (Fig 1); and a signal line (Figs 1 and 2, 121) connected to the pixel, wherein the signal line comprises: a lower layer (Fig 2, 120) comprising a conductive material (para 0061); and an upper layer (126) comprising a conductive material (para 0063), wherein the lower layer (120) is between the base substrate (110) and the upper layer (126).
Saitou et al (U.S. PGPub No. 2006/0189123) teaches the upper layer (Fig 1A, 1) has an etch selectivity in a range equal to or greater than about 0.5 and equal to or smaller than about 3 (para 0069-0070; the range of 0.7-1.3 falls in the range) with respect to the lower layer (2).
However, neither Shin, nor Saitou, teach or suggest, the specific limitations of “wherein the lower layer comprises: a first layer on the base substrate; a second layer on the first layer; and a third layer disposed between the second layer and the upper layer, the upper layer has an etch selectivity in a range equal to or greater than about 0.5 and equal to or smaller than about 3 with respect to the lower layer, and the upper layer has a light reflectance lower than the second layer” nor would it have been obvious to do so in combination.
Claims 2-16 are also allowable for depending on claim 1. 

Claim 17 recites a display panel comprising: a base substrate; a pixel on the base substrate and comprising a thin film transistor and a display element which is connected to the thin film transistor; and a signal line connected to the pixel, wherein the signal line comprises: an upper layer having a thickness equal to or smaller than about 100 angstroms; and a lower layer between the base substrate and the upper layer, wherein the lower layer comprises: a first layer on the base substrate; a second layer on the first layer: and a third layer disposed between the second layer and the upper layer, and the upper layer has a light reflectance lower than the second layer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 17, Shin et al (U.S. PGPub No. 2018/0069128) teaches a display panel (Fig 2, 10) comprising: a base substrate (110); a pixel (Fig 1, R,G,B) on the base substrate and comprising a thin film transistor (Fig 1, para 0092) and a display element (191) which is connected to the thin film transistor (Fig 1); and a signal line (Figs 1 and 2, 121) connected to the pixel, wherein the signal line comprises: an upper layer (Fig 2, 126); and a lower layer (120) between the base substrate (110) and the upper layer (126). 
Saitou et al (U.S. PGPub No. 2006/0189123) teaches an upper layer (Fig 1A, 1) having a thickness equal to or smaller than about 100 angstroms (para 0042; 10 nm = 100 angstroms).
However, neither Shin, nor Saitou, teach or suggest, the specific limitations of “wherein the lower layer comprises: a first layer on the base substrate; a second layer on the first layer; and a third layer disposed between the second layer and the upper layer, and the upper layer has a light reflectance lower than the second layer” nor would it have been obvious to do so in combination.
Claims 18-20 are also allowable for depending on claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/21/2022